Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representation Bo Xiao on 5/20/22.
The application has been amended as follows to correct a typo in independent claim 1, in which a period is replaced by a semicolon, the remaining claims as filed on 4/7/22 are unchanged.

(Currently Amended) 1. An array substrate, comprising: 
a plurality of repeating units arranged in a first direction, each repeating unit comprising a plurality of connection areas and a plurality of shared testing areas arranged in an alternating manner in a row along the first direction, 
wherein: 
each of the plurality of shared testing areas is between two adjacent connection areas and coupled to each of the two adjacent connection areas, and 
each of the plurality of shared testing areas comprises a plurality of testing pads, a first portion of the plurality of testing pads being coupled to one of the two adjacent connection areas, a second portion of the plurality of testing pads being coupled to the other one of the two adjacent connection areas; 
at least one repeating unit comprises a terminal testing area that is provided at an end of the row and that is coupled to a single adjacent connection area; 
each of the plurality of connection areas comprises a plurality of connection terminals, at least a portion of the plurality of connection terminals being coupled to corresponding testing pads in one of the plurality of shared testing areas[[.]]; 
connection terminals coupled to the terminal testing area are insulated from connection terminals coupled to the plurality of shared testing areas; 
the array substrate further comprises a plurality of leads coupled to at least a portion of the plurality of connection terminals, and the plurality of leads extend in a second direction that intersects with the first direction; 
at least a first portion of the leads are gate drive lines, and only connection terminals coupled to the terminal testing area are coupled to the gate drive lines; and 
the terminal testing area, the plurality of shared testing areas, and the plurality of connection areas are arranged in the row along the first direction.

Allowable Subject Matter
Claims 1-4, and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 and dependent claims thereof, closest cited prior art Jeong (US 20150170982) discloses the concept of array substrate with repeating unit arranged in general, in particular, an array substrate (paragraph 6, “The display panel included in the display device may be one of various display panels produced from one substrate. That is, elements, signal lines, or power lines constituting pixels in one substrate are formed in a unit of display panels according to several process procedures, and then a substrate is cut into units of display panels by using scribing equipment to produce several display panels.”), comprising: a plurality of repeating units arranged in a first direction (fig. 10, paragraphs 174-188, paragraph 174: “one large substrate by which several display panels 110 may be manufactured at the same time”, paragraph 187, pattern vPD3 and DR3 are to be formed toward the right area where drawing is not shown, mirroring pattern vPAD2’ and DR3 to the left. one of ordinary skill in the art would recognize Jeong discloses the connection area as shown in fig. 10, 11 is repeated in horizontal direction although not shown in figure), each repeating unit comprising a plurality of connection areas and a plurality of shared testing areas (paragraph 7, “inspection of panels (for example, aging inspection) for identifying characteristic changes and state of elements and lines constituting pixels in a display panel, and for the inspection of a panel, when, before, or after elements, signal lines, or power lines constituting pixels in units of display panels on a substrate are formed”) arranged in an alternating manner in a row along the first direction, wherein: each of the plurality of shared testing areas is between two adjacent connection areas and coupled to each of the two adjacent connection areas, and each of the plurality of shared testing areas comprises a plurality of testing pads (see paragraphs 174-188, each test pad vPAD include plurality of inspection pads a~f, “six inspection pads vPAD1={a1, b1, c1, d1, e1, and f1} are formed at one side of the area DR1 to which the first data driving integrated circuit is to be connected is formed and six inspection pads vPAD1′={a1′, b1′, c1′, d1′, e1′, and f1′} are formed at an opposite side of the area DR2 to which the first data driving integrated circuit is to be connected is formed”), a first portion of the plurality of testing pads being coupled to one of the two adjacent connection areas, a second portion of the plurality of testing pads being coupled to the other one of the two adjacent connection areas (fig. 10, fig. 11).
None of cited prior art along or in combination discloses, as a whole, in addition to other claimed features, the particular arrangement of: at least one repeating unit comprises a terminal testing area that is provided at an end of the row and that is coupled to a single adjacent connection area; each of the plurality of connection areas comprises a plurality of connection terminals, at least a portion of the plurality of connection terminals being coupled to corresponding testing pads in one of the plurality of shared testing areas; connection terminals coupled to the terminal testing area are insulated from connection terminals coupled to the plurality of shared testing areas; the array substrate further comprises a plurality of leads coupled to at least a portion of the plurality of connection terminals, and the plurality of leads extend in a second direction that intersects with the first direction; at least a first portion of the leads are gate drive lines, and only connection terminals coupled to the terminal testing area are coupled to the gate drive lines; and the terminal testing area, the plurality of shared testing areas, and the plurality of connection areas are arranged in the row along the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694